Exhibit (a)(15) DEUTSCHE GLOBAL/INTERNATIONAL FUND, INC. ARTICLES SUPPLEMENTARY Deutsche Global/International Fund, Inc., a Maryland corporation registered as an open-end investment company under the Investment Company Act of 1940 (which is hereinafter called the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:Pursuant to the authority expressly vested in the Board of Directors of the Corporation by the Charter of the Corporation and Sections 2-208, 2-208.1 and 2-105(c) of the Maryland General Corporation Law, the Board of Directors has: (a)increased the aggregate number of shares of authorized capital stock of the Corporation by 400,000,000 shares, from 2,659,993,796 shares to 3,059,993,796 shares; and (b)designated and classified 400,000,000 of the authorized but undesignated shares of the capital stock of the Corporation as additional shares of the Corporation’s Deutsche Global Infrastructure Fund series (the “Fund”), with (i) 100,000,000 of such shares being designated as additional Class A shares of the Fund; (ii) 100,000,000 of such shares being designated as additional Class C shares of the Fund; (iii) 100,000,000 of such shares being designated as additional Class S shares of the Fund; and (iv) 100,000,000 of such shares being designated as additional Institutional Class shares of the Fund; SECOND:(a) Immediately prior to the filing of these Articles Supplementary, the Corporation had the authority to issue 2,659,993,796 shares of capital stock, with a par value of $0.01 per share, for an aggregate par value of $26,599,937.96, which shares were designated and classified into the following Series, which Series were subdivided into the following Classes: SeriesClassesNumber of Shares Deutsche Enhanced Emerging Markets Fixed-Income Fund320,000,000 Class A shares50,000,000 Class B shares50,000,000 Class C shares 20,000,000 Class S shares 100,000,000 Institutional Class shares100,000,000 Deutsche Enhanced Global Bond Fund429,154,575 Class A shares 50,000,000 Class B shares 50,000,000 Class C shares 20,000,000 Class S shares 309,154,575 Deutsche Global Growth Fund370,000,000 Class A shares 50,000,000 Class B shares 50,000,000 Class C shares 20,000,000 Class R shares 50,000,000 Class S shares100,000,000 Institutional Class shares100,000,000 Deutsche Global Small Cap Fund250,000,000 Class A shares 40,000,000 Class B shares20,000,000 Class C shares 10,000,000 Class S shares 30,000,000 Institutional Class shares100,000,000 Class R6 shares50,000,000 Deutsche Global Infrastructure Fund950,000,000 Class A shares250,000,000 Class C shares100,000,000 Class S shares 400,000,000 Institutional Class shares150,000,000 Class R6 shares 50,000,000 Deutsche European Equity Fund200,000,000 Class A shares50,000,000 Class C shares50,000,000 Class S shares50,000,000 Institutional Class shares50,000,000 Undesignated140,839,221 (b)Immediately after the filing of these Articles Supplementary, the Corporation will have the authority to issue 3,059,993,796 shares of capital stock, with a par value of $0.01 per share, for an aggregate par value of $30,599,937.96, which shares will be designated and classified into the following Series, which Series will be subdivided into the following Classes: SeriesClassesNumber of Shares Deutsche Enhanced Emerging Markets Fixed-Income Fund 320,000,000 Class A shares 50,000,000 Class B shares50,000,000 Class C shares20,000,000 Class S shares100,000,000 Institutional Class shares100,000,000 Deutsche Enhanced Global Bond Fund429,154,575 Class A shares50,000,000 Class B shares50,000,000 Class C shares20,000,000 Class S shares 309,154,575 Deutsche Global Growth Fund 370,000,000 Class A shares50,000,000 Class B shares50,000,000 Class C shares20,000,000 Class R shares50,000,000 Class S shares 100,000,000 Institutional Class shares 100,000,000 Deutsche Global Small Cap Fund 250,000,000 Class A shares40,000,000 Class B shares 20,000,000 Class C shares 10,000,000 Class S shares30,000,000 Institutional Class shares100,000,000 Class R6 shares 50,000,000 Deutsche Global Infrastructure Fund 1,350,000,000 Class A shares350,000,000 Class C shares200,000,000 Class S shares500,000,000 Institutional Class shares250,000,000 Class R6 shares 50,000,000 Deutsche European Equity Fund200,000,000 Class A shares50,000,000 Class C shares50,000,000 Class S shares 50,000,000 Institutional Class shares50,000,000 Undesignated 140,839,221 THIRD:Nothing herein shall limit, by inference or otherwise, the discretionary right of the Board of Directors of the Corporation to classify and reclassify and issue any unissued shares of the Corporation’s capital stock and to fix or alter all terms thereof to the full extent provided by the Charter of the Corporation. FOURTH:The Board of Directors of the Corporation, acting at a meeting duly called and held on March 6, 2015, duly authorized and adopted resolutions designating and classifying the capital stock of the Corporation as set forth in these Articles Supplementary. [signatures begin on next page] IN WITNESS WHEREOF, the Deutsche Global/International Fund, Inc. has caused these Articles Supplementary to be signed and acknowledged in its name and on its behalf by its Vice President and attested to by its Assistant Secretary on this 9th day of March, 2015; and its Vice President acknowledges that these Articles Supplementary are the act of the Corporation, and he further acknowledges that, as to all matters or facts set forth herein which are required to be verified under oath, such matters and facts are true in all material respects to the best of his knowledge, information and belief, and that this statement is made under the penalties for perjury. ATTEST:DEUTSCHE GLOBAL/INTERNATIONAL FUND, INC. /s/Hepsen Uzcan /s/John Millette Name:Hepsen UzcanName:John Millette Position:Assistant SecretaryPosition: Vice President
